Title: From George Washington to John Hancock, 25 August 1777
From: Washington, George
To: Hancock, John

 

Sir
Wilmington [Del.] 25 Augt 1777. 6 oClock P.M.

The inclosed intelligence has just come to my hands. Genl Green’s and Genl Stephen’s divisions are within a few Miles of this place, I shall order them to march immediately here. The two other divisions halted this day at Derby to refresh themselves, but they will come on as expeditiously as possible. There are about five hundred pennsylvania Militia at Chester and Marcus Hook that are armed, there are a number more unarmed. I have ordered all the armed immediately down. I do not know what Number of Militia of this State are yet collected, but I am told they turn out with great Alacrity.
There are a quantity of public and private Stores at the Head of Elk, which I am afraid will fall into the Enemy’s hands if they advance quickly, among others there is a considerable parcel of Salt. Every attempt will be made to save that.
When I get my force collected, I shall dispose of it in the most advantagious manner in my power. To this End I purpose to view the Grounds towards the Enemy in the Morning. I am yet a stranger to them. I have the Honor to be Sir Yr most obt Servt

Go: Washington

